Citation Nr: 1028801	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  08-17 448	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
supraventricular tachycardia secondary to service-connected type 
II diabetes mellitus.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension secondary to service-connected type II diabetes 
mellitus.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service-connected for left and 
right upper extremity peripheral neuropathy secondary to service 
connected type II diabetes mellitus.

4.  Entitlement to service connection for sleep apnea secondary 
to service-connected posttraumatic stress disorder (PTSD) with 
major depressive disorder and/or type II diabetes mellitus.

5.  Entitlement to service connection for pulmonary disease 
secondary to service-connected type II diabetes mellitus.

6.  Entitlement to service connection for benign prostatic 
hypertrophy secondary to service-connected type II diabetes 
mellitus.

7.  Entitlement to service connection for kidney disease 
secondary to service-connected type II diabetes mellitus.

8.  Entitlement to service connection for left and right lower 
extremity peripheral vascular disease secondary to service-
connected type II diabetes mellitus.

(In accordance with BVA Directive 8430 (May 17, 1999), the 
Veteran's claim as to whether an overpayment was properly created 
and, if so, for a waiver of that overpayment will be the subject 
of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The Veteran served on active duty from February 1971 to August 
1978.

This matter comes before the Board of Veterans' Appeals (Board) 
from a December 2006 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Denver, Colorado.  
The Veteran thereafter moved and jurisdiction over the appeal was 
transferred to the RO in North Little Rock, Arkansas.  
Thereafter, the Veteran perfected appeals as to February 2009 and 
August 2009 rating decisions by the RO in North Little Rock, 
Arkansas.  In April 2010, the Veteran and his wife testified at a 
video hearing before the undersigned.

Initially, the Board notes that in numerous writings to VA the 
Veteran claimed that the above disabilities were either caused by 
his service-connected type II diabetes mellitus, and as to his 
sleep apnea, it was also caused by his service-connected PTSD 
with major depressive disorder.  Given the Veteran's express 
intent to limit the issues on appeal to claims of secondary 
service connection, the Board will likewise limit its 
adjudication of each of the above claims to the question of 
secondary service connection.  See Hamilton v. Brown, 4 Vet. App. 
528 (1993) ("where ... the claimant expressly indicates an 
intent that adjudication of certain specific claims not proceed 
at a certain point in time, neither the RO nor BVA has authority 
to adjudicate those specific claims, absent a subsequent request 
or authorization from the claimant or his or her 
representative"); Also see Boggs v. Peake, 520 F.3d 1330 (Fed. 
Cir. 2008).

As to the applications to reopen the claims of secondary service 
connection for supraventricular tachycardia, hypertension, and 
left and right upper extremity peripheral neuropathy, the Board 
notes that while the RO treated these claims as original claims, 
each of the claims was the subject of a prior final RO or Board 
decision.  See May 2005 rating decision (denied secondary service 
connection for supraventricular tachycardia); September 2006 
Board decision (dismissed the Veteran's claims of secondary 
service connection for hypertension and left and right upper 
extremity peripheral neuropathy after the appellant withdrew 
these claims in a June 2006 statement).  Whether a previously 
denied claim should be reopened is a jurisdictional matter that 
must be addressed before the Board may consider the underlying 
claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
Therefore, regardless of the RO's action, the Board must 
initially address the question of whether "new and material" 
evidence has been presented sufficient to reopen these claims.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

As to the claim of service connection for pulmonary disease, the 
Board notes that an earlier and final June 2003 rating decision 
denied the Veteran's claim of service-connection for a bronchial 
condition with asthma including due to exposure to herbicides 
while serving in the Republic of Vietnam.  The Board finds that 
the scope of the prior final rating decision does not include the 
new claim of service connection for pulmonary disease secondary 
to service connected type II diabetes mellitus.  See Boggs, 
supra.  Accordingly, the Board has characterized this issue as an 
original claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As to all the issues on appeal, the Board notes that records 
found in the claims files indicate that the Veteran is in receipt 
of Social Security Administration (SSA) disability benefits.  
However, a review of the record on appeal fails to show that the 
RO requested or obtained the appellant's records from the SSA.  
Therefore, the Board finds that a remand is required to obtain 
these records.  See 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. 
§ 3.159(c)(2) (2009); Dixon v. Gober, 14 Vet. App. 168, 171 
(2000) (citing to Murincsak v. Derwinski, 2 Vet. App. 363, 370 
(1992) (holding that VA has a duty to acquire both the Veteran's 
SSA decision and the supporting medical records pertinent to the 
SSA claim)).  

As to the claim of secondary service connection for sleep apnea, 
while the May 2004 and January 2009 VA examiners opined that 
sleep apnea was not caused by the Veteran's service-connected 
diabetes mellitus and the January 2009 examiner also opined that 
it was not caused by his service-connected PTSD with major 
depressive disorder neither examiner provided an opinion as to 
whether it was aggravated by his service-connected diabetes 
mellitus or his PTSD with major depressive disorder.  See 
38 C.F.R. § 3.310 (2009); Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).  Similarly, while the July 2009 VA examiner opined 
that the Veteran's benign prostatic hypertrophy was not caused by 
his service-connected diabetes mellitus he did not provided an 
opinion as to whether it was aggravated by his service-connected 
diabetes mellitus.  Id.  As to the claim of secondary service 
connection for pulmonary disease, the Board notes that the record 
does not include a medical opinion as to whether any current 
pulmonary disease was caused or aggravated by the Veteran's 
service-connected diabetes mellitus.  Id.  Therefore, the Board 
finds that a remand is also required to obtain answers to these 
medical questions.  See 38 U.S.C.A. § 5103A(d) (West 2002); Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As to the claims of secondary service connection for kidney 
disease and lower extremity peripheral vascular disease, given 
the July 2009 VA examiner's opinion that the Veteran does not 
have a current diagnosis of either disability, while the appeal 
is in remand status the claimant should only be provided with 
another VA examination to ascertain the origins of either disease 
if the development ordered by this remand documents that he has 
being diagnosed with either disability at any time during the 
pendency of the appeal.  Id; Also see 38 C.F.R. § 3.310; McClain 
v. Nicholson, 21 Vet. App. 319 at 321 (2007) (the requirement of 
a current disability is satisfied when a claimant has a 
disability at the time a claim for VA disability compensation is 
filed or during the pendency of that claim); Allen, supra.

As to the applications to reopen, the Board notes that neither 
the statements of the case nor the supplemental statements of the 
case provided the Veteran with notice of 38 C.F.R. § 3.156 
(2009).  Therefore, while the appeal is in remand status, the 
Veteran must be provided with such notice.  38 C.F.R. §§ 19.29, 
19.31 (2009); Bernard v. Brown, 4 Vet. App. 384 (1993).

As to all the issues on appeal, the record shows that the Veteran 
receives ongoing treatment for his disabilities at the VA Medical 
Centers (VAMCs) in Little Rock, Arkansas.  Therefore, while the 
appeal is in remand status, any contemporaneous treatment records 
from these facilities that have not as yet been associated with 
the record should be obtained.  See 38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Accordingly, the appeal is REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC should obtain from the SSA 
any decision awarding disability benefits 
to the Veteran as well as the medical 
records relied upon concerning any such 
determination.  Efforts to obtain the 
requested records should be ended only if 
it is concluded that the records sought do 
not exist or that further efforts to obtain 
those records would be futile.  All actions 
to obtain the requested records should be 
documented fully in the claims files.  
Because these are Federal records, if they 
cannot be located or no such records exist, 
a memorandum of unavailability should be 
associated with the claims files and the 
Veteran should be provided with a copy of 
the memorandum.

2.  The RO/AMC should obtain and associate 
with the claims files updated treatment 
records from the Little Rock, Arkansas 
VAMCs.  Efforts to obtain the requested 
records should be ended only if it is 
concluded that the records sought do not 
exist or that further efforts to obtain 
those records would be futile.  All actions 
to obtain the requested records should be 
documented fully in the claims files.  
Because these are Federal records, if they 
cannot be located or no such records exist, 
a memorandum of unavailability should be 
associated with the claims files and the 
Veteran should be provided with a copy of 
the memorandum.

3.  After undertaking the above development 
to the extent possible, the RO/AMC should 
arrange for the Veteran to be afforded a 
sleep apnea examination.  The claims 
folders must be forwarded to and reviewed 
by the examiner.  Thereafter, after a 
review of the record on appeal and an 
examination of the claimant, the examiner 
must provide an explicit response to the 
following question:

Is it at least as likely as not that 
the Veteran's sleep apnea was caused 
or aggravated by his service 
connected PTSD with major depressive 
disorder and/or type II diabetes 
mellitus?

Note 1:  In providing an answer to the 
above question, the examiner is advised 
that the term "as likely as not" does not 
mean within the realm of possibility.  
Rather, it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is medically 
sound to find in favor of causation as to 
find against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

Note 2:  In providing an answer to the 
above question, if the examiner concludes 
that the Veteran's sleep apnea was 
aggravated by his service connected PTSD 
with major depressive disorder and/or type 
II diabetes mellitus, the examiner should 
provide a base-line as to the severity of 
the sleep apnea before being aggravated by 
the service-connected disability.

4.  After undertaking the above development 
to the extent possible, the RO/AMC should 
arrange for the Veteran to be afforded a 
benign prostatic hypertrophy examination.  
The claims folders must be forwarded to and 
reviewed by the examiner.  Thereafter, 
after a review of the record on appeal and 
an examination of the claimant, the 
examiner must provide an explicit response 
to the following question:

Is it at least as likely as not that 
the Veteran's benign prostatic 
hypertrophy was caused or 
aggravated by his service connected 
type II diabetes mellitus?

Note 1:  In providing an answer to the 
above question, the examiner is advised 
that the term "as likely as not" does not 
mean within the realm of possibility.  
Rather, it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is medically 
sound to find in favor of causation as to 
find against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

Note 2:  In providing an answer to the 
above questions, if the examiner concludes 
that the Veteran's benign prostatic 
hypertrophy was aggravated by his service 
connected type II diabetes mellitus, the 
examiner should provide a base-line as to 
the severity of the benign prostatic 
hypertrophy before being aggravated by the 
service-connected disability.

5.  After undertaking the above development 
to the extent possible, the RO/AMC should 
arrange for the Veteran to be afforded a 
pulmonary disease examination.  The claims 
folders must be forwarded to and reviewed 
by the examiner.  Thereafter, after a 
review of the record on appeal and an 
examination of the claimant, the examiner 
must provide an explicit response to the 
following question:

Is it at least as likely as not that 
the Veteran's pulmonary disease was 
caused or aggravated by his service 
connected type II diabetes mellitus?

Note 1:  In providing an answer to the 
above question, the examiner is advised 
that the term "as likely as not" does not 
mean within the realm of possibility.  
Rather, it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is medically 
sound to find in favor of causation as to 
find against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

Note 2:  In providing an answer to the 
above question, if the examiner concludes 
that the Veteran's pulmonary disease was 
aggravated by his service connected type II 
diabetes mellitus, the examiner should 
provide a base-line as to the severity of 
the pulmonary disease before being 
aggravated by the service-connected 
disability.

6.  After undertaking the above development 
to the extent possible and if the above 
development reveals a current diagnosis 
of kidney disease, the RO/AMC should 
arrange for the Veteran to be afforded a 
kidney disease examination.  The claims 
folders must be forwarded to and reviewed 
by the examiner.  Thereafter, after a 
review of the record on appeal and an 
examination of the claimant, the examiner 
must provide an explicit response to the 
following question:

Is it at least as likely as not that 
the Veteran's kidney disease was 
caused or aggravated by his service 
connected type II diabetes mellitus?

Note 1:  In providing an answer to the 
above question, the examiner is advised 
that the term "as likely as not" does not 
mean within the realm of possibility.  
Rather, it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is medically 
sound to find in favor of causation as to 
find against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

Note 2:  In providing an answer to the 
above question, if the examiner concludes 
that the Veteran's kidney disease was 
aggravated by his service connected type II 
diabetes mellitus, the examiner should 
provide a base-line as to the severity of 
the kidney disease before being aggravated 
by the service-connected disability.

7.  After undertaking the above development 
to the extent possible and if the above 
development reveals a current diagnosis 
of peripheral vascular disease in 
either lower extremity, the RO/AMC should 
arrange for the Veteran to be afforded a 
peripheral vascular disease examination.  
The claims folders must be forwarded to and 
reviewed by the examiner.  Thereafter, 
after a review of the record on appeal and 
an examination of the claimant, the 
examiner must provide an explicit response 
to the following question:

Is it at least as likely as not that 
the Veteran's peripheral vascular 
disease in either lower extremity was 
caused or aggravated by his service 
connected type II diabetes mellitus?

Note 1:  In providing an answer to the 
above question, the examiner is advised 
that the term "as likely as not" does not 
mean within the realm of possibility.  
Rather, it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is medically 
sound to find in favor of causation as to 
find against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

Note 2:  In providing an answer to the 
above question, if the examiner concludes 
that the Veteran's peripheral vascular 
disease was aggravated by his service 
connected type II diabetes mellitus, the 
examiner should provide a base-line as to 
the severity of the peripheral vascular 
disease before being aggravated by the 
service-connected disability.

8.  The RO/AMC should thereafter provide 
the Veteran with updated Veterans Claims 
Assistance Act of 2000 (VCAA) notice in 
accordance with the United States Court of 
Appeals for Veterans Claims (Court) holding 
in Dingess v. Nicholson, 19 Vet. App. 473 
(2006); 38 U.S.C.A. §§ 5103, 5103A (West 
2002); and 38 C.F.R. § 3.159 (2009).  
Additionally, as to the applications to 
reopen, the RO/AMC should provide the 
Veteran with notice in accordance with the 
Court's holding in Kent regarding the 
specific element or elements required to 
establish service connection that were 
found insufficient in the previous denials 
as well as notice of 38 C.F.R. § 3.156.  

9.  After undertaking any other development 
deemed appropriate, the RO/AMC should re-
adjudicate the issues on appeal.  If any 
benefit sought is not granted, furnish the 
Veteran and his representative with a 
supplemental statement of the case (SSOC) 
which includes, among other things, notice 
of 38 C.F.R. § 3.156 and afford them an 
opportunity to respond before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

